DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s claim amendments dated January 18, 2021 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-14, 16-17, and 19-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 recites that “each respective individual base is connected only to the lower end of the respective vertical portion” (lines 14 and 15 of claim 1).  In applicant’s specification as originally filed, each respective base is directly connected to only the lower end of its respective vertical portion (see applicant’s Figure 8A, for example).  However, in applicant’s specification as originally filed, each respective base is also indirectly connected to many other bases because the frame (in applicant’s Figure 8A, for example) connects the bases to each other.  Therefore, in light of applicant’s specification as originally filed, applicant would have support for reciting that “each respective individual base is directly connected only to the lower end of the respective vertical portion”, but applicant does not have support for reciting that “each respective individual base is connected only to the lower end of the respective vertical portion”.
Claim 1 recites that “each respective individual base is…unconnected to, any other individual base, any other vertical portion, or any other frame member of the support frame” (lines 14-17 of claim 1).  This language is not supported by applicant’s specification as originally filed because the embodiments disclosed in applicant’s specification as originally filed teach having each respective individual base indirectly connected to a plurality of bases, vertical portions, and frame members of the support frame.  Figure 8A, for example, illustrates that each base member (such as item 809b in Figure 8A) is indirectly connected to a plurality of bases, vertical portions, and frame members of the support frame.
Claim 1 recites that “each respective vertical portion is connected only to the respective individual base and the respective upper section, and is unconnected to any other individual base, any other vertical portion or any other frame member of the 
Claim 12 recites that “each respective individual base is connected only to the lower end of the respective vertical portion” (lines 13 and 14 of claim 12).  In applicant’s specification as originally filed, each respective base is directly connected to only the lower end of its respective vertical portion (see applicant’s Figure 8A, for example).  However, in applicant’s specification as originally filed, each respective base is also indirectly connected to many other bases because the frame (in applicant’s Figure 8A, for example) connects the bases to each other.  Therefore, in light of applicant’s specification as originally filed, applicant would have support for reciting that “each respective individual base is directly connected only to the lower end of the respective vertical portion”, but applicant does not have support for reciting that “each respective individual base is connected only to the lower end of the respective vertical portion”.
Claim 12 recites that “each respective individual base is…unconnected to, any other individual base, any other vertical portion, or any other frame member of the support structure” (lines 13-16 of claim 12).  This language is not supported by 
Claim 12 recites that “each respective vertical portion is connected only to the respective individual base and the respective upper section, and is unconnected to any other individual base, any other vertical portion or any other frame member of the support structure” (lines 17-19 of claim 12).  This language is not supported by applicant’s specification as originally filed because the embodiments disclosed in applicant’s specification as originally filed teach having each vertical portion (such as the vertical portion pointed to by numeral 808a in applicant’s Figure 8A) indirectly connected to a plurality of bases, upper sections, vertical portions, and frame members of the support structure.  Figure 8A, for examples, illustrates that each vertical portion (such as the vertical portion pointed to by numeral 808a in applicant’s Figure 8A) is indirectly connected to a plurality of bases, upper sections, vertical portions, and frame members of the support structure.  
Claim 23 recites that “each respective individual base is connected only to the lower end of the respective vertical portion” (lines 9 and 10 of claim 23).  In applicant’s specification as originally filed, each respective base is directly connected to only the lower end of its respective vertical portion (see applicant’s Figure 8A, for example).  However, in applicant’s specification as originally filed, each respective base is also indirectly connected to many other bases because the frame (in applicant’s Figure 8A, for example) connects the bases to each other.  Therefore, in light of applicant’s specification as originally filed, applicant would have support for reciting that “each respective individual base is directly connected only to the lower end of the respective vertical portion”, but applicant does not have support for reciting that “each respective individual base is connected only to the lower end of the respective vertical portion”.
Claim 23 recites that “each respective individual base is…unconnected to, any other individual base, any other vertical portion, or any other frame member of the support structure” (lines 9-12 of claim 23).  This language is not supported by applicant’s specification as originally filed because the embodiments disclosed in applicant’s specification as originally filed teach having each respective individual base indirectly connected to a plurality of bases, vertical portions, and frame members of the support structure.  Figure 8A, for example, illustrates that each base member (such as item 809b in Figure 8A) is indirectly connected to a plurality of bases, vertical portions, and frame members of the support structure.
Claim 23 recites that “each respective vertical portion is connected only to the respective individual base and the respective upper section, and is unconnected to any other individual base, any other vertical portion or any other frame member of the support structure” (lines 13-15 of claim 23).  This language is not supported by applicant’s specification as originally filed because the embodiments disclosed in applicant’s specification as originally filed teach having each vertical portion (such as the vertical portion pointed to by numeral 808a in applicant’s Figure 8A) indirectly connected to a plurality of bases, upper sections, vertical portions, and frame members 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, 16-17, 19-32  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 10-11).  Later, claim 1 recites that “each respective vertical portion…is unconnected to…any other vertical portion” (see lines 18-20).  However, if a pair of recited “vertical portions” is always connected by an “upper section”, it is not clear how a recited “vertical portion” could also be unconnected to “any other vertical portion”.  It would seem that a given “vertical portion” (which is necessarily a part of a pair of connected “vertical portions”) would have to necessarily be connected to at least one other “vertical portion”.
Claim 1 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 10-11) and that “a lower end of 
Claim 1 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 10-11) and that “a lower end of each respective vertical portion being connected to, and supported by, a respective individual base” (lines 12-14).  Later, claim 1 recites that “each respective individual base is connected only to the lower end of the respective vertical portion and is independent of, and unconnected to, any other individual base, any other vertical portion”.  However, if a given (first) base is connected to a respective (first) vertical portion that is necessarily paired with and connected to another (second) “vertical portion” that has its own (second) connected base, it is not clear how the first base could not also be considered to be connected to the second “vertical portion” and second base.  
Claim 12 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 9-10).  Later, claim 12 recites 
Claim 12 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 9-10) and that “a lower end of each respective vertical portion being connected to, and supported by, a respective individual base” (lines 11-13).  Later, claim 12 recites that “each respective vertical portion is connected only to the respective individual base…and is unconnected to any other individual base” (lines 17-18).  However, if a given “vertical portion” is always a part of pair of connected “vertical portions”, and if each “vertical portion” necessarily has its own individual base, it is not clear how a given “vertical portion” could be “unconnected to any other individual base”.  It would seem that a given “vertical portion” (which is necessarily a part of a pair of connected “vertical portions”) would have to necessarily be connected to at least two bases – namely, its own base and the base of the “vertical portion” which it is in a pair with. 
Claim 12 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 9-10) and that “a lower end of each respective vertical portion being connected to, and supported by, a respective individual base” (lines 11-13).  Later, claim 12 recites that “each respective individual base is connected only to the lower end of the respective vertical portion and is 
Claim 23 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 5-6).  Later, claim 23 recites that “each respective vertical portion…is unconnected to…any other vertical portion” (see lines 13-15).  However, if a pair of recited “vertical portions” is always connected by an “upper section”, it is not clear how a recited “vertical portion” could also be unconnected to “any other vertical portion”.  It would seem that a given “vertical portion” (which is necessarily a part of a pair of connected “vertical portions”) would have to necessarily be connected to at least one other “vertical portion”.
Claim 23 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 5-6) and that “a lower end of each respective vertical portion being connected to, and supported by, a respective individual base” (lines 7-9).  Later, claim 23 recites that “each respective vertical portion is connected only to the respective individual base…and is unconnected to any other individual base” (lines 13-14).  However, if a given “vertical portion” is always a part of pair of connected “vertical portions”, and if each “vertical portion” necessarily has its own individual base, it is not clear how a given “vertical portion” could be “unconnected to any other individual base”.  It would seem that a given “vertical portion” (which is 
Claim 23 recites that “each frame member” includes “an upper section connected between a pair of spaced-apart vertical portions” (lines 5-6) and that “a lower end of each respective vertical portion being connected to, and supported by, a respective individual base” (lines 7-9).  Later, claim 23 recites that “each respective individual base is connected only to the lower end of the respective vertical portion and is independent of, and unconnected to, any other individual base, any other vertical portion”.  However, if a given (first) base is connected to a respective (first) vertical portion that is necessarily paired with and connected to another (second) “vertical portion” that has its own (second) connected base, it is not clear how the first base could not also be considered to be connected to the second “vertical portion” and second base.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2012/0247335 by Stutzman in view of U.S. 4,787,179 to Lewis in view of U.S. 2013/0309052 by Luharuka in view of U.S. 2008/0171618 by Lay. 
With regard to claim 1, Stutzman teaches a system for controlling silica sand (applicant’s dust) during hydraulic fracturing operations (Abstract; Par. 0005-0007, 0018, and 0059-0067).  Stutzman teaches that silica sand is a component in a mixture used to perform hydraulic fracturing (Par. 0005-0007).  Stutzman teaches that silica sand is brought to a well site in storage trailers (Par. 0007 and 0063-0067).  Stutzman teaches that the sand is moved from the trailers to a T-belt (that is, a conveyor belt) and that the T-belt delivers the sand to a blender (Par. 0007 and 0063-0067; Figure 21).  Stutzman teaches that silica sand is dangerous if inhaled (Par. 0005), and since 
Stutzman teaches that manifolds for collecting silica dust can be suspended off the ground (Par. 0064), but Stutzman does not teach that the T-belt manifold is supported with a support frame.  
Lewis teaches a portable suctioning apparatus that can used to suction up particulate matter (Abstract; Col. 3, line 46 to Col. 5, line 16).  Lewis teaches that a component (in Lewis’s case, a cyclone) of the particulate-matter-suctioning system can be held in a particular location by supporting the component with a support frame (item 55 in Figures 1 and 2) configured to support the component (Col. 5, 3-16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman by having the T-belt manifold suspended in place near the T-belt by a support frame.  Stutzman teaches that a manifold can be successfully held in a particular location by being suspended off the ground, and the 
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the support frame functions to suspend the manifold above a piece of sand handling equipment.  However, the T-belt manifold of Stutzman in view of Lewis uses the tube 120 in Stutzman’s Figure 31 to suction up the silica sand, and therefore, the manifold itself can successfully function by being located near the T-belt discharge area such that the tube can be positioned where it is desirable to suck up airborne silica sand.  Therefore, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention by having the suspended T-belt manifold suspended above the T-belt because such a modification represents a simple rearrangement of parts and one of ordinary skill in the art at the time of the invention would expect that the manifold (by way of the manifold’s tube 120) could successfully perform its sand-sucking role while suspended above the T-belt.  In this combination of Stutzman in view of Lewis, the frame supports and surrounds the T-belt manifold and its tube 120.  In this combination of Stutzman in view of Lewis, since the T-belt manifold is positioned above the T-belt, the T-belt manifold is considered to be positioned at least partially along a longitudinal axis of the T-belt because the T-belt is considered to comprise a longitudinal axis.  
The combination of Stutzman in view of Lewis does not teach that the frame supports a cover.
Lewis teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area (Col. 3, line 46 to Col. 4, line 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the support frame of Stutzman in view of Lewis is modified to support a fabric enclosure through which the tube 120 extends and that encloses the T-belt conveyor – thus advantageously limiting the amount potentially-harmful, airborne silica sand that can escape into the surrounding environment.  The motivation for performing the modification was provided by Lewis, who teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area.  In this apparatus of Stutzman in view of Lewis, airborne silica sand is still collected by the T-belt manifold sucking airborne silica sand through its suction tube when negative pressure is applied to the T-belt manifold.  
The combination of Stutzman in view of Lewis does not teach that the T-belt manifold comprises a plurality of ports that are coupled to conduits configured to capture dust at points spaced along the T-belt.  However, Stutzman teaches that when using a manifold (such as item 115) to suck up proppant dust, the dust can advantageously be sucked up into the manifold by having flexible hoses (such as item 103 in Figure 21) connected to the manifold and oriented to locations from which dust is sucked (Par. 0063 and Figure 21).  Therefore, it would have been obvious to one of 
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the hose ports are longitudinally spaced-apart on the T-belt manifold.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the hose ports are longitudinally spaced-apart on the T-belt manifold because such a modification would represent a simple rearrangement of parts and because such a port configuration would successfully allow dust to be sucked through the ports.  
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the T-belt manifold is displaced relative to a centerline of the support frame to accommodate the T-belt.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the T-belt manifold is displaced relative to a centerline of the support frame to accommodate the T-belt because such a modification would represent a simple rearrangement of parts and because the T-belt manifold would still be able to successfully perform its suctioning while in such a displaced position.  
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from an external frac sand source.  The combination of Stutzman in view of Lewis developed thus far does not explicitly recite how the silica sand gets from the storage trailers onto the T-belt.  However, earlier in the Stutzman reference, Stutzman teaches that silica sand can be transported from a storage trailer to the T-belt by having a trailer conveyor (item 24 in Figure 14) underneath the trailer configured to deliver the trailer’s sand to a second conveyor (item 31 in Figure 14) that delivers the sand to the T-belt conveyor (Par. 0059).  In this manner, Stutzman teaches, silica sand can be successfully delivered from a plurality of trailers to a single T-belt that feeds silica sand from the trailers to the blender (Par. 0059).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the silica sand delivered to the T-belt in the manner taught in the Stutzman reference – in other words, by having each trailer comprise a trailer conveyor that delivers a trailer’s silica sand to a secondary conveyor that supplies the sand to the single T-belt conveyor used to deliver sand to the blender.  The motivation for performing the modification was provided by Stutzman, who teaches that such a conveyor arrangement can successfully be used to external frac sand source, and that trailer’s secondary conveyor is hereafter referred to as the “external frac sand source conveyor”.
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from the trailer that reads on applicant’s external frac sand source.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that sand can be successfully delivered into the enclosure by a conveyor (item 130 in Figure 2) that delivers drilling sand through an opening in the fabric enclosure (Par. 0016-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the external frac sand source conveyor supply sand through an opening of the fabric enclosure when delivering silica sand to the T-belt conveyor.  The motivation for having the external frac sand source conveyor supply sand through an opening of the fabric enclosure was provided by Luharuka, who teaches that sand can be successfully delivered into a fabric enclosure by a conveyor that delivers drilling sand through an opening in the fabric enclosure, wherein the fabric enclosure advantageously prevents 
The combination of Stutzman in view of Lewis in view of Luharuka does not teach that the frame comprises vertical portions that each have a base that is independent of, and not connected to, other bases or portions of the frame except via the respective vertical portion.
Dunbar teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with a frame that comprises a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment, wherein the frame comprises a plurality of spaced-apart longitudinal reinforcing members (items 108 and 110 in Figure 2) connecting the frame members, wherein the lower portion of each vertical portion comprises a base configured to rest on the ground, and wherein each vertical portion is directly connected to its respective base portion (Par. 0005 and 0022-0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka such that the frame used to support the manifold and the fabric 
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not recite that the support frame is “adapted for transport to a hydraulic fracturing site”.  However, in the art of drilling for natural resources, it is well known to make drill site equipment transportable such that the equipment can be advantageously transported to a drill site, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar such that the frame is adapted for transport to a hydraulic fracturing site.  
With regard to claim 2, in the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the plurality of spaced-apart longitudinal reinforcing members are not taught as being connected to frac sand handling equipment.  
With regard to claim 3, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar developed in the rejection of claim 1, the T-belt manifold is suspended from the support frame.  
With regard to claim 4, since the T-belt manifold of Stutzman in view of Lewis in view of Luharuka in view of Dunbar is physically suspended by the support frame, the T-belt manifold is attached to the spaced-apart frame members.
With regard to claim 5, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar developed in the rejection of claim 1, the T-belt manifold is suspended above the T-belt, which is a conveyor.  
With regard to claim 6, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the T-belt conveyor corresponds to applicant’s lateral conveyor.  The external frac sand source conveyor of Stutzman in view of Lewis in view of Luharuka in view of Dunbar reads on applicant’s transfer mechanism.
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, as developed thus far, does not teach that the support frame functions to suspend the manifold above a discharge end of the external frac sand source conveyor.  However, Stutzman teaches that transferring silica sand from one conveyor to another can undesirably disturb the silica sand – undesirable because disturbed silica sand can become airborne (Par. 0059).  Stutzman also mentions that it can be desirable to suck up silica sand dust from intakes of the T-belt (Par. 0061).  It would have been obvious to 
With regard to claim 7, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar developed in the rejection of claim 6, the external frac sand container conveyor because it transfers silica sand from a trailer container to the T-belt conveyor.  
With regard to claim 8, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar developed in the rejection of claim 1 does not explicitly recite that the blender comprises a tub.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the blender comprise a tub because it is well known in the art of blending a mixture that blending can be successfully performed in a tub.  
The apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not specify that the suspended T-belt manifold is positioned above the tub of the blender.  However, the T-belt manifold of Stutzman in view of Lewis in view of Luharuka in view of Dunbar uses the tube 120 (item Stutzman’s Figure 31) attached to the manifold to suction up airborne silica sand from the area where silica sand is discharged from the T-belt into the blender, and therefore, the manifold itself can successfully function by being located near the blender area such that the tube can be positioned where it is desirable to suck up airborne silica sand.  Therefore, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention by having the suspended T-belt manifold suspended above the tub of the blender because such a modification represents a simple rearrangement of parts and one of ordinary skill in the art at the time of the invention would expect that the T-belt manifold (by way of the manifold’s 
With regard to claim 10, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, one of the suction ports of the T-belt manifold comprises a door assembly for controlling air flow through that port (Par. 0067 of Stutzman).  
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0247335 by Stutzman in view of U.S. Patent No. 4,787,179 to Lewis in view of U.S. Patent Application Publication No. 2013/0309052 by Luharuka in view of U.S. 2007/0062106 by Dunbar as applied to claim 1 above, and further in view of U.S. 5,183,086 to Fanta.
With regard to claim 9, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not teach that at least one of the plurality of ports of the manifold comprises a fitting extending outwardly from an outer wall of the manifold.  Stutzman teaches that conduits attached to a manifold to suction up airborne silica sand can be flexible conduits.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the suction tubes of the T-belt manifold be flexible conduits.  Stutzman teaches that conduits attached to a manifold to suction up airborne silica sand can be flexible conduits, and the motivation for performing the modification would be to allow the positioning of the tubes to be adjusted, if necessary.  
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, as developed thus far, does not teach that at least one of the plurality of ports 
In the art of connecting a flexible conduit to a structure, it is well known that a connector fitting extending from the structure can successfully allow the flexible conduit to be attached to the structure.  For example, Fanta teaches that when trying to connect a flexible conduit to a structure, this can be achieved with a connector fitting (item 30 in Figures 1 and 2) extending from the structure (Col. 4, 25-37).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having connector fittings extend out from the manifold, wherein the connector fittings are how the flexible tubes connect to the manifolds.  The motivation for performing the modification was provided by the fact that, in the art of connecting a flexible conduit to a structure, it is well known that a connector fitting extending from the structure can successfully allow the flexible conduit to be attached to the structure – Fanta being an example of such a teaching. 
Claims 12-14, 16, 17, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2012/0247335 by Stutzman in view of U.S. 4,787,179 to Lewis in view of U.S. 2013/0309052 by Luharuka in view of U.S. 2007/0062106 by Dunbar.
With regard to claims 12 and 14, Stutzman teaches a system for controlling silica sand (applicant’s dust) during hydraulic fracturing operations (Abstract; Par. 0005-0007, 0018, and 0059-0067).  Stutzman teaches that silica sand is a component in a mixture used to perform hydraulic fracturing (Par. 0005-0007).  Stutzman teaches that silica 
Stutzman teaches that manifolds for collecting silica dust can be suspended off the ground (Par. 0064), but Stutzman does not teach that the T-belt manifold is supported with a support structure.  
Lewis teaches a portable suctioning apparatus that can used to suction up particulate matter (Abstract; Col. 3, line 46 to Col. 5, line 16).  Lewis teaches that a component (in Lewis’s case, a cyclone) of the particulate-matter-suctioning system can be held in a particular location by supporting the component with a support frame (item 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman by having the T-belt manifold suspended in place near the T-belt by a support frame based on the ground.  The motivation for performing the modification was provided by Lewis, who teaches that when trying to support a component of a particulate-matter-suctioning system in a particular location, this can be achieved by supporting the component with a support frame.
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the support frame functions to suspend the manifold above a piece of sand handling equipment.  However, the T-belt manifold of Stutzman in view of Lewis uses a tube attached to the manifold to suction up the silica sand, and therefore, the manifold itself can successfully function by being located near the T-belt discharge area such that the tube can be positioned where it is desirable to suck up airborne silica sand.  Therefore, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention by having the suspended T-belt manifold suspended above the T-belt because such a modification represents a simple rearrangement of parts and one of ordinary skill in the art at the time of the invention would expect that the manifold (by way of the manifold’s suction tube 120) could successfully perform its sand-sucking role while suspended above the T-belt.  In this combination of Stutzman in view of Lewis, since the T-belt manifold is positioned above the T-belt, the T-belt manifold is considered to be positioned at least partially along a longitudinal axis of the T-belt because the T-belt is considered to comprise a longitudinal axis.  
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the support frame supports an enclosure.
Lewis teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area (Col. 3, line 46 to Col. 4, line 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the support frame of Stutzman in view of Lewis is modified to support a fabric enclosure through which the tube 120 extends and that encloses at least a portion of the T-belt conveyor – thus advantageously limiting the amount of potentially-harmful, airborne silica sand that can escape into the surrounding environment.  The motivation for performing the modification was provided by Lewis, who teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area.  In this apparatus of Stutzman in view of Lewis, airborne silica sand is still collected by the T-belt manifold sucking airborne silica sand through its suction tube when negative pressure is applied to the T-belt manifold.  
The combination of Stutzman in view of Lewis does not teach that the T-belt manifold comprises a plurality of ports that are coupled to conduits configured to capture dust at points spaced along the T-belt.  However, Stutzman teaches that when 
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the hose ports are longitudinally spaced-apart on the T-belt manifold.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the hose ports are longitudinally spaced-apart on the T-belt manifold because such a modification would represent a 
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the T-belt manifold is displaced relative to a centerline of the support frame to accommodate the T-belt.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the T-belt manifold is displaced relative to a centerline of the support frame to accommodate the T-belt because such a modification would represent a simple rearrangement of parts and because the T-belt manifold would still be able to successfully perform its suctioning while in such a displaced position.  
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from an external frac sand source.  The combination of Stutzman in view of Lewis developed thus far does not explicitly recite how the silica sand gets from the storage trailers onto the T-belt.  However, earlier in the Stutzman reference, Stutzman teaches that silica sand can be transported from a storage trailer to the T-belt by having a trailer conveyor (item 24 in Figure 14) underneath the trailer configured to deliver the trailer’s sand to a second conveyor (item 31 in Figure 14) that delivers the sand to the T-belt conveyor (Par. 0059).  In this manner, Stutzman teaches, silica sand can be successfully delivered from a plurality of trailers to a single T-belt that feeds silica sand from the trailers to the blender (Par. 0059).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the silica sand external frac sand source, and that trailer’s secondary conveyor is hereafter referred to as the “external frac sand source conveyor”.
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from an external source.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that sand can be successfully delivered into the enclosure by a conveyor (item 130 in Figure 2) that delivers drilling sand through an opening in the fabric enclosure (Par. 0016-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the external frac sand source conveyor supply sand through an opening of the fabric enclosure when delivering silica sand to the T-belt conveyor.  The motivation for having the 
The combination of Stutzman in view of Lewis in view of Luharuka does not teach that the frame comprises vertical portions that each have a base that is independent of, and not connected to, other bases or portions of the frame except via the respective vertical portion.
Dunbar teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with a frame that comprises a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment, wherein the frame comprises a plurality of spaced-apart longitudinal reinforcing members (items 108 and 110 in Figure 2) connecting the frame members, wherein the lower portion of each vertical portion comprises a base configured to rest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka such that the frame used to support the manifold and the fabric enclosure is the type of frame taught by Dunbar – namely, a frame comprising a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment and its T-belt conveyor, wherein the frame comprises a plurality of spaced-apart longitudinal reinforcing members connecting the frame members, wherein the lower portion of each vertical portion comprises a base configured to rest on the ground, and wherein each vertical portion is directly connected to its respective base.  In this apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the fabric enclosure supported by the frame comprises the opening through which the external frac sand source conveyor supplies sand to the T-belt conveyor.  The motivation for performing the modification was provided by Dunbar, who teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with the type of frame taught by Dunbar.  
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not recite that the support frame is “adapted for transport to a hydraulic fracturing site”.  However, in the art of drilling for natural resources, it is well known to make drill site equipment transportable such that the equipment can be advantageously 
With regard to claim 13, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not specify that the T-belt manifold is within the enclosure.  However, since the purpose of the T-belt manifold is to suck up airborne silica dust, and since such a task could be successfully performed inside the fabric enclosure, it would have been obvious (in accordance with MPEP 2144.04, Rearrangement of Parts) to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the T-belt manifold arranged within the fabric enclosure because such a modification represents a simple rearrangement of parts and the T-belt manifold would be capable of performing its function of sucking up airborne silica sand.  
With regard to claim 16, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not teach that the T-belt manifold is disposed outside the fabric enclosure.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that airborne sand within the fabric enclosure can successfully be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the T-belt manifold positioned outside the fabric enclosure and by having at least one of the suction tubes of the T-belt manifold suck up airborne sand by extending through an opening in the fabric enclosure.  The motivation for modifying the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar such that the T-belt manifold is outside the fabric enclosure and sucks airborne sand by way of a tube sucking through a hole in the fabric enclosure was provided by Luharuka, who teaches that airborne sand within a fabric enclosure can successfully be sucked towards a vacuum-based dust collector positioned outside the enclosure by way of a conduit configured to suck airborne sand through an opening in the fabric enclosure.  The motivation for having the tube extend through the fabric (instead of simply terminating at the fabric opening) is that, in accordance with MPEP 2144.04, Rearrangement of Parts, this simple rearrangement of parts would be expected to successfully suck up airborne sand because the suction inlet of the tube could successfully suck up airborne sand from within the enclosure while extending into the enclosure.  
With regard to claim 17, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the frame members comprise vertical support members that straddle the T-belt conveyor, and the frame comprises spaced-apart longitudinal 
With regard to claim 19, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not specify that the fabric enclosure encloses a substantial length of the T-belt conveyor.  However, since Stutzman teaches that airborne silica sand is a health hazard, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar such that the fabric enclosure encloses at least a substantial length of the conveyor because it would be desirable to prevent the escape of airborne silica sand into the surrounding environment as much as possible.  
With regard to claim 20, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar developed in the rejection of claim 12 does not explicitly recite that the blender comprises a tub.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the blender comprise a tub because it is well known in the art of blending a mixture that blending can be successfully performed in a tub.  
The apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not specify that the fabric enclosure encloses the tub of the blender.  However, the purpose of the fabric enclosure is to prevent silica sand from escaping into the surrounding atmosphere, and since sand is discharged into the blender, it would 
With regard to claim 21, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not specify that the T-belt manifold is positioned at a point along a top portion of the support frame.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the T-belt manifold positioned at a point along a top portion of the support frame because the T-belt manifold could still successfully perform its suction duties while positioned at a point along a top portion of the support frame.  
With regard to claim 22, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not specify that the T-belt manifold is positioned at a point along a side portion of the support frame.  However, in accordance with MPEP 2144.04, Rearrangement of Parts.  
Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0247335 by Stutzman in view of U.S. Patent No. 4,787,179 to Lewis in view of U.S. Patent Application Publication No. 2013/0309052 by Luharuka in view of U.S. 2007/0062106 by Dunbar.
With regard to claim 23, Stutzman teaches a system for controlling silica sand (applicant’s dust
Stutzman teaches that manifolds for collecting silica dust can be suspended off the ground (Par. 0064), but Stutzman does not teach that the T-belt manifold is supported with a support structure.  
Lewis teaches a portable suctioning apparatus that can used to suction up particulate matter (Abstract; Col. 3, line 46 to Col. 5, line 16).  Lewis teaches that a component (in Lewis’s case, a cyclone) of the particulate-matter-suctioning system can be held in a particular location by supporting the component with a support frame (item 55 in Figures 1 and 2) based on the ground and configured to support the component (Col. 5, 3-16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman by having the T-belt manifold suspended in place near the T-belt by a support frame based on the ground.  The motivation for performing the modification was provided by Lewis, who teaches that when trying to support a component of a particulate-matter-suctioning system in a particular location, this can be achieved by supporting the component with a support frame based on the ground.
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the support frame functions to suspend the manifold above a piece of sand handling equipment.  However, the T-belt manifold of Stutzman in view of Lewis uses a tube attached to the manifold to suction up the silica sand, and therefore, the manifold itself can successfully function by being located near the T-belt discharge area such that the tube can be positioned where it is desirable to suck up airborne silica sand.  Therefore, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have  at least partially along a longitudinal axis of the T-belt because the T-belt is considered to comprise a longitudinal axis.  
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the support frame supports an enclosure.
Lewis teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area (Col. 3, line 46 to Col. 4, line 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the support frame of Stutzman in view of Lewis is modified to support a fabric enclosure through which the tube 120 extends and that encloses at least a portion of the T-belt conveyor – thus advantageously limiting the amount potentially-harmful, airborne silica sand that can escape into the surrounding environment.  The motivation for performing the modification was provided by Lewis, who teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure frac sand handling equipment.  
The combination of Stutzman in view of Lewis does not teach that a port of the T-belt manifold is configured to capture airborne silica sand generated at a point at which the sand is received by the T-belt conveyor.  However, earlier in the Stutzman reference, Stutzman teaches that silica sand can be transported from a storage trailer to the T-belt by having a trailer conveyor (item 24 in Figure 14) underneath the trailer configured to deliver the trailer’s sand to a second conveyor (item 31 in Figure 14) that delivers the sand to the T-belt conveyor (Par. 0059).  In this manner, Stutzman teaches, silica sand can be successfully delivered from a plurality of trailers to a single T-belt that feeds silica sand from the trailers to the blender (Par. 0059).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the silica sand delivered to the T-belt in the manner taught in the Stutzman reference – in other words, by having each trailer comprise a trailer conveyor that delivers a trailer’s silica sand to a secondary conveyor that supplies the sand to the single T-belt conveyor used to deliver sand to the blender.  The motivation for performing the modification was provided by Stutzman, who teaches that such a conveyor arrangement can successfully be used to deliver silica sand from a plurality of trailers to a single T-belt conveyor used to supply silica sand to a blender.    frac sand source of claim 23.  
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that a port of the T-belt manifold is configured to capture airborne silica sand generated at a point at which the sand is received by the T-belt conveyor.  However, Stutzman teaches that transferring silica sand from one conveyor to another can undesirably disturb the silica sand – undesirable because disturbed silica sand can become airborne (Par. 0059).  Stutzman also mentions that it can be desirable to suck up silica sand dust from intakes of the T-belt (Par. 0061).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the T-belt manifold (supported by the support frame) have an additional conduit (referred to hereafter as the “additional conduit”) extend from the T-belt manifold such that the T-belt manifold can suction up airborne silica sand at the location where silica sand is transferred from a secondary conveyor to the T-belt.  The corresponding trailer of this secondary conveyor corresponds to applicant’s external source.  The motivation for having the T-belt manifold modified to suction up airborne silica sand at the location where silica sand is transferred from the secondary conveyor to the T-belt was provided by Stutzman, who teaches that it can be desirable to suck up silica sand dust from intakes of the T-belt and that transferring silica sand from one conveyor to another can undesirably disturb the silica sand such that it can be suctioned up.  In this apparatus of Stutzman in view of Lewis, airborne silica sand at the location where silica sand is discharged from the secondary conveyor 
The combination of Stutzman in view of Lewis does not teach that the suction tube of the T-belt manifold used to suck silica sand from points where silica sand is received by the T-belt conveyor is a flexible conduit.  Stutzman teaches that conduits attached to a manifold to suction up airborne silica sand can be flexible conduits.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having all the suction tubes of the T-belt manifold be flexible conduits.  Stutzman teaches that conduits attached to a manifold to suction up airborne silica sand can be flexible conduits, and the motivation for performing the modification would be to allow the positioning of the conduits to be adjusted, if necessary.  
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the fabric enclosure encloses the same point at which silica sand is received by the T-belt conveyor from the secondary conveyor.  However, since Stutzman teaches that transferring silica sand from one conveyor to another can undesirably disturb the silica sand such that silica sand can become airborne (Par. 0059), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the fabric enclosure enclose the same point at which silica sand is received by the T-belt conveyor from the secondary conveyor because this would advantageously ensure that airborne silica sand cannot spread to the surrounding environment.  
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the T-belt manifold is displaced relative to a centerline of the support frame to accommodate the T-belt.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the T-belt manifold is displaced relative to a centerline of the support frame to accommodate the T-belt because such a modification would represent a simple rearrangement of parts and because the T-belt manifold would still be able to successfully perform its suctioning while in such a displaced position.  
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from the trailer that reads on applicant’s external source.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that sand can be successfully delivered into the enclosure by a conveyor (item 130 in Figure 2) that delivers drilling sand through an opening in the fabric enclosure (Par. 0016-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the secondary conveyor (that is, the secondary conveyor that delivers sand from the trailer external source) supply sand through an opening of the fabric enclosure when delivering silica sand to the T-belt conveyor.  The motivation for having the secondary conveyor supply sand through an opening of the fabric enclosure was provided by Luharuka, who teaches that sand can be successfully delivered into a fabric enclosure by a conveyor that delivers drilling sand through an opening in the fabric enclosure, wherein the fabric enclosure advantageously prevents airborne sand from undesirably escaping to the surrounding atmosphere.  In the combination of Stutzman in view of Lewis in view of Luharuka, the discharge of sand from the secondary conveyor to the T-belt conveyor is expected to generate airborne sand that can be suctioned up by the flexible conduit attached to the T-belt manifold because Stutzman teaches that gravity feed of sand can create clouds of the sand (Par. 0007 of Stutzman).  
The combination of Stutzman in view of Lewis in view of Luharuka does not teach that the frame comprises vertical portions that each have a base that is independent of, and not connected to, other bases or portions of the frame except via the respective vertical portion.
Dunbar teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with a frame that comprises a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment, wherein the lower portion of each vertical portion comprises a base 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka such that the frame used to support the manifold is a frame that comprises the frame members and bases of Dunbar – namely, a frame comprising a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment and its T-belt conveyor, wherein the lower portion of each vertical portion comprises a base configured to rest on the ground, and wherein each vertical portion is directly connected to its respective base.  In this apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the fabric enclosure supported by the frame comprises the opening through which the external frac sand source conveyor supplies sand to the T-belt conveyor.  The motivation for performing the modification was provided by Dunbar, who teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with the type of frame members and bases taught by Dunbar.  
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not recite that the support frame is “adapted for transport to a hydraulic fracturing site”.  However, in the art of drilling for natural resources, it is well known to make drill site equipment transportable such that the equipment can be advantageously transported to a drill site, and therefore, it would have been obvious to one of ordinary 
With regard to claim 24, when the trailer discharges silica sand for transport to the T-belt conveyor, the trailer discharges silica sand towards the T-belt conveyor.
With regard to claim 25, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the secondary conveyor (serving the role of conveyor 31 in Stutzman’s Figure 14) that delivers silica sand to the T-belt conveyor reads on applicant’s trailer conveyor.  As discussed in the rejection of claim 23, this trailer conveyor extends through an opening of the fabric enclosure when delivering silica sand to the T-belt conveyor.
With regard to claim 26, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar developed tin the rejection of claim 25 does not teach that the secondary conveyor uses a chute to deliver sand to the T-belt conveyor.  
Luharuka teaches that when using a conveyor (item 130 in Figure 2) to deliver drilling sand into a fabric enclosure (item 105 in Figure 2), the discharging end of the conveyor can comprise a chute (the combination of items 132 and 134 in Figure 2) that extends through the fabric in order to successfully supply the sand into the fabric enclosure (Par. 0016-0023).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the a chute at the end of the secondary conveyor, wherein the chute extends through the fabric enclosure to deliver the silica sand to the T-belt 
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, as developed thus far, does not teach that the trailer comprises a silo.  
Luharuka teaches that a trailer (item 227 in Figure 1) configured to deliver drilling sand to a drill site can comprise a series of silos (items 140 in Figure 2) that successfully store and discharge drill sand when needed (Par. 0014-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the trailer comprise a plurality of silos configured to store and discharge silica sand.  The motivation for performing the modification was provided by Luharuka, who teaches that a trailer configured to deliver drilling sand to a drill site can comprise a series of silos (items 140 in Figure 2) that successfully store and discharge drill sand when needed.  In this apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the combination of secondary conveyor belt and chute can be considered to be a component of the trailer silo closest to the chute.
With regard to claim 27, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the fabric enclosure encloses at least a portion of the T-belt conveyor. 
With regard to claim 28, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar developed in the rejection of claim 24 does not explicitly recite that the blender comprises a tub.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the blender comprise a tub because it is well known in the art of blending a mixture that blending can be successfully performed in a tub.  
The apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not specify that the fabric enclosure encloses the tub of the blender.  However, the purpose of the fabric enclosure is prevent silica sand from escaping into the surrounding atmosphere, and since sand is discharged into the blender, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having the enclosure enclose the blender because this would advantageously ensure that any airborne silica sand does not escape into the surrounding environment.  
Claims 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0247335 by Stutzman in view of U.S. Patent No. 4,787,179 to Lewis in view of U.S. Patent Application Publication No. 2013/0309052 by Luharuka in view of U.S. 2007/0062106 by Dunbar as applied to claim 23 above, and further in view of U.S. Patent No. 5,183,086 to Fanta.
With regard to claim 29, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, as developed thus far, does not teach that the T-belt manifold’s flexible conduit used to suck up sand from an area surrounding a point at 
In the art of connecting a flexible conduit to a structure, it is well known that a connector fitting extending from the structure can successfully allow the flexible conduit to be attached to the structure.  For example, Fanta teaches that when trying to connect a flexible conduit to a structure, this can be achieved with a connector fitting (item 30 in Figures 1 and 2) extending from the structure (Col. 4, 25-37).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar by having connector fittings extend out from the manifold, wherein the connector fittings are how the flexible conduits connect to the manifolds.  The motivation for performing the modification was provided by the fact that, in the art of connecting a flexible conduit to a structure, it is well known that a connector fitting extending from the structure can successfully allow the flexible conduit to be attached to the structure – Fanta being an example of such a teaching. 
With regard to claim 30, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Fanta does not teach that the T-belt manifold is enclosed within the fabric enclosure such that a conduit extends within the enclosure.  However, since the purpose of the T-belt manifold is to suck up airborne silica dust, and since such a task could be successfully performed with the T-belt manifold inside the fabric enclosure, it would have been obvious (in accordance with MPEP 2144.04, Rearrangement of Parts) to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of 
With regard to claim 31, the T-belt manifold is suspended from the support frame (as discussed in the rejection of claim 23) and enclosed within the fabric enclosure (as discussed in the rejection of claim 30).
With regard to claim 32, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Fanta does not teach that the T-belt manifold is disposed outside the fabric enclosure.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that airborne sand within the fabric enclosure can successfully be sucked towards a vacuum-based dust collector (item 125 in Figure 2) positioned outside the enclosure by way of a conduit (item 128 in Figure 2) configured to suck airborne sand through an opening in the fabric enclosure (Par. 0017-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Fanta by having the T-belt manifold positioned outside the fabric enclosure and by having the flexible conduit (specifically, the flexible conduit Rearrangement of Parts, this simple rearrangement of parts would be expected to successfully suck up airborne sand because the suction inlet of the flexible conduit could successfully suck up airborne sand from within the enclosure while extending into the enclosure.  

Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.
Applicant argues that Dunbar’s bases are inserted into the ground instead of resting “on the ground”.  This argument is not persuasive.  A base that is inserted into the ground is still resting “on the ground” because its weight is going downwards – 
Applicant argues that Dunbar teaches crossbar members (items 110 in Figure 2) that connect vertical members of different frame members, and applicant argues that this contrasts with applicant’s claimed invention does not include such crossbars.  However, applicant’s claimed invention does include such longitudinal members (see applicant’s claims 2 and 17).  Applicant’s claim language that seems to exclude such crossbar members is confusing and leads to the 112(b) rejections and new matter rejections recited above.  Furthermore, the examiner’s rejection of claim 23 does not require the presence of Dunbar’s crossbar members.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
January 26, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714